DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed December 29, 2020 claims 27 through 29 are new. Claims 4-10 and 17-24 were previously withdrawn. Claims 1 through 29 are currently pending.

Election/Restrictions
Claims 1-3, 11-16, 25 and 26 are allowable. The restriction requirement between Species A1 and A2 and between Species C1 through C3, as set forth in the Office action mailed on June 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 23, 2020 is partially withdrawn.  Claims 4, 17 and 18, directed to Species A2, C2 and C3 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5-10 and 19-24, directed to Groups II, III and IV remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on December 29, 2020.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, filed December 29, 2020, with respect to the rejection(s) of claim(s) 1-3, 11-16 and 25-26 under 103 have been fully considered and are persuasive as applicant has successfully eliminated the Khusnatdinov reference as prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new claims added in the previously amendment. As will be discussed further in this Office Action, new claims 27-29 contain new matter and have therefore been rejected under 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 requires polymerizing the spread imprint resist to yield a polymeric layer. This limitation fails to comply with the written description requirement because the specification of the present application as originally filed only has support for polymerizing/curing through application of light which is not required by the claim.
Claim 28 requires contacting the imprint resist with a template. This limitation fails to comply with the written description requirement because the specification of the present application as originally filed does not disclose contacting the dispensed droplet of imprint resist with a “template”.
Claim 28 requires polymerizing the spread imprint resist to yield a polymeric layer. This limitation fails to comply with the written description requirement because the specification of the present application as originally filed only has support for polymerizing/curing through application of light which is not required by the claim.
Claim 28 requires etching the substrate via the polymeric layer. This limitation fails to comply with the written description requirement because the specification of the present 

Allowable Subject Matter
Claims 1-4, 11-18, 25 and 26 are allowed.
Claims 27-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	As was discussed in the previous Office Action, Khusnatdinov (U.S. Patent Publication No. 20017/0068159) which taught a process for forming a pattern/semiconductor element by coating a layer of a first polymerizable composition onto a substrate, dispersing droplets of a second polymerizable composition onto the first polymerizable composition, contacting the composition with a mold/template and curing/polymerizing the compositions sandwiched between the substrate and mold. However, Khusnatdinov does not fairly teach or suggest using the polymerizable compound (a1) having the formula (1) of the claims and has been disqualified as prior art by having the same assignee as the present application.

Conclusion
	Claims 1 through 4, 11 through 18, 25 and 26 are allowed. Claims 27 through 29 have been rejected. Claims 5 through 10 and 19 through 24 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712